I respectfully dissent. In the instant matter, appellant Gaillard properly alleged that due to his pursuit of a workers' compensation claim, he was improperly, and in retaliation for such claim, dismissed from his employment. The damages sought are attorney fees.
Though appellee maintains that an action pursuant to R.C.4123.90 requires one of the enumerated forms of relief in addition to a claim for attorney fees, that matter is not presently before us. Nor is consideration that appellant Gaillard prevailed on his improper dismissal action before the civil service commission to be reviewed in light of a Civ. R. 12(B)(6) motion. Our concern is only whether appellant has adequately stated a claim for relief from the mere face of the pleadings,
and he has.
The judgment of the trial court should be reversed because appellant adequately stated a claim for relief. *Page 99